UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6097


BILLY G. ASEMANI,

                  Plaintiff - Appellant,

             v.

LOIS I. FISHER, Chief Attorney; NANCY S. FORSTER, Chief
Public Defender; COLLATERAL REVIEW DIVISION OF THE OPD,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-03272-RDB)


Submitted:    May 21, 2009                    Decided:   May 29, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Billy G. Asemani appeals the district court’s order

dismissing a 42 U.S.C. § 1983 (2000) action complaining that

Defendants will not authorize funds to pay for an expert witness

that Asemani deems essential to his state post-conviction case.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Asemani v. Fisher, No. 1:08-cv-03272-RDB (D. Md. filed

Dec. 15, 2008, entered Dec. 16, 2008).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                       2